Citation Nr: 1535141	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  06-09 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, to include memory loss and dementia, and to include as due to aggravation of a preexisting condition.

2.  Entitlement to service connection for a coronary disorder.

3.  Entitlement to service connection for Lyme disease.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for vertigo.

6.  Entitlement to service connection for posttraumatic stress disorder.

7.  Entitlement to service connection for a neurological disorder, to include multiple sclerosis, brain lesions, and/or a cognitive disorder.

8.  Entitlement to service connection for a mental disorder for purposes of establishing eligibility for treatment under 38 U.S.C.A. § 1702.
REPRESENTATION

Veteran is represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1969 to February 1975 and from September 1986 to September 1991, with additional Reserve service.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, an April 2008 rating decision by the RO in Cleveland, Ohio, and a February 2012 rating decision by the RO in Pittsburgh, Pennsylvania.  The Veteran's claims file is currently under the jurisdiction of the Pittsburgh RO.  


REMAND

In July 2004, the Veteran submitted a claim of entitlement to service connection for dysthymic disorder, to include memory loss and dementia, which was denied in an April 2005 rating decision.  Thereafter, the Veteran perfected an appeal, and the Board remanded the Veteran's service connection claim for additional development in October 2008 and May 2010.  While in remand status, the Veteran perfected an appeal of the denial of service connection for six other claimed disabilities, including Lyme disease; coronary problems; headaches; vertigo; a psychiatric disorder, to include posttraumatic stress disorder; and a neurological disorder, to include multiple sclerosis, brain lesions, and a cognitive disorder.  In his May 2010 substantive appeal, the Veteran requested a hearing before the Board at the RO.  A December 2011 report of general information indicates that the RO informed the Veteran's attorney via telephone of the date and time of the Veteran's hearing.  However, the electronic claims file does not contain any written correspondence to the Veteran or his attorney confirming the date and time of the hearing, and there is no indication in the record that the Veteran appeared for a hearing.  Moreover, during the pendency of this appeal, the Veteran was informed that his attorney's accreditation to represent claimants before the Department of Veterans Affairs was revoked, and the Veteran subsequently appointed the American Legion as his representative.  See 38 U.S.C.A. § 5904 (West 2014).  Accordingly, the Board finds that the Veteran must be afforded another opportunity to present testimony before the Board at the RO.  See 38 C.F.R. § 20.700 (2015).

Additionally, in a February 2012 rating decision, the RO denied service connection for a mental disorder for treatment purposes pursuant to 38 U.S.C.A. § 1702, and the Veteran subsequently perfected an appeal.  See 38 U.S.C.A. § 1702 (West 2014).  In his January 2014 substantive appeal, the Veteran requested a hearing before the Board at the RO, which is currently scheduled to take place on August 21, 2015, at the RO in Pittsburgh, Pennsylvania.  

A review of the record reveals that the Veteran has reported similar neurological symptoms and cognitive impairments with respect to all of the above-captioned service connection claims.  Thus, it is likely that his testimony at the upcoming Board hearing may relate to all of the appeals pending before the Board.  As the above-captioned claims are inextricably intertwined, the Board finds that a remand is necessary for contemporaneous adjudication following the August 21, 2015, Board hearing.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter). 

Accordingly, the case is remanded for the following action:

The RO must schedule the Veteran for a hearing before the Board at the RO, pursuant to his requests, at the earliest available opportunity.  The RO must notify the Veteran and his representative of the date and time of the hearing, and must associate a copy of such notice with the evidence of record.  After the hearing, the case must be returned to the Board in accordance with current appellate procedures.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

